United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1307
                                   ___________

Kevin Culton,                         *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Eastern District of Missouri.
Missouri Department of Corrections,   *
                                      *
           Appellee.                  *
                                 ___________

                             Submitted: November 15, 2007
                                Filed: February 7, 2008
                                 ___________

Before RILEY, TASHIMA,1 and SMITH, Circuit Judges.
                             ___________

SMITH, Circuit Judge.

      Kevin Culton filed a Title VII suit against his employer, the Missouri
Department of Corrections ("the Department"), alleging that the Department retaliated
against him for confronting a supervisor about the supervisor's unwanted sexual
advances toward a subordinate employee. The district court2 granted the Department's



      1
       The Honorable A. Wallace Tashima, United States Circuit Judge for the Ninth
Circuit, sitting by designation.
      2
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
motion for summary judgment on all of Culton's claims. Culton appeals part of the
court's judgment. We affirm.

                                   I. Background
        Culton has been employed by the Department for approximately five years. His
job title originally was Correctional Officer I. In March 2003, Culton assumed the
position of armorer, and his responsibilities in that job included maintaining the
weapons of the correctional center, taking monthly inventories of the armory, and
making mail runs.

       Prior to his appointment to the armorer position, Culton began dating a
coworker, Mary Propst. Propst told Culton that she had been sexually harassed by
Captain Garry Branch. She said that Branch made sexual comments to her, kissed her,
and was sexually aggressive with her on several occasions. Culton confronted Branch
about his behavior in November 2003. He told Branch that unless Branch stopped
making advances toward Propst, Culton would tell Branch's wife. Culton did not
report Branch's behavior to Branch's superiors at that time.

       Also in November 2003, questions regarding Culton's job performance arose.
First, he returned several hours late from a mail run. Second, Major Richard
Bouchard, an official who supervised both Culton and Branch, discovered that Culton
was not performing the monthly inventories required of the armorer. Bouchard then
ordered Culton and Branch to complete a joint inventory, which revealed several
discrepancies between the joint inventory and several previous inventories completed
by Culton. Based on the joint inventory, Branch and another officer, Captain Greg
Dunn, recommended that Culton be removed from the armorer position.

       Bouchard removed Culton from the armorer position in December 2003 and
reassigned Culton to a temporary utility position, which allowed management to
assign Culton to any post where he was needed. Culton claims that Bouchard told him

                                        -2-
that he was a good armorer and that Culton was being removed because of his bad
attitude with Branch. At that time, Culton first reported Branch's alleged sexually
harassing behavior to Bouchard. Bouchard took no action to investigate Culton's
allegations against Branch.

       Culton remained in the temporary position until he obtained a transfer to a
housing officer position. Culton missed work for four days on one occasion after
requesting time off. Culton claims he stated he would be out for four days, but the
Department believed Culton had only requested one day's leave. The Department
docked Culton eight hours of pay for failing to call in after the first day. Later, Culton
called in sick reporting that he would be out two days due to a severe migraine
headache. On the second day, one of Culton's supervisors saw him at a civil war re-
enactment. The Department investigated his sick leave claim and rejected his claim
for sick pay.

      In October 2004, Culton asked for sick leave due to stress. The Department
generally does not require documentation of a doctor's visit unless an officer misses
more than forty hours of work. Don Roper, the superintendent of the Department,
asked for documentation of Culton's medical treatment given Culton's several
unscheduled absences. To document his absence, Culton presented a note from a
professional counselor. Roper believed that Culton's visit to the counselor was not
covered under the Family Medical Leave Act and suspended Culton without pay for
several days for the unauthorized time off.

       Culton sued the Department under Title VII alleging retaliation for reporting
the sexual harassment of Propst by Branch. Culton alleged that the Department
retaliated through: intense job scrutiny, lost wages, transfer to a lower-skilled job,
diminishing his performance reviews, increased danger when dealing with inmates,
denying customary increases in salary, and denying customary opportunities for
promotion.

                                           -3-
       The district court granted summary judgment in favor of the Department,
finding that several of Culton's claims involved no adverse employment action. Also,
the court found that Culton had failed to show a causal connection between the
remaining adverse employment actions and the Department's alleged retaliation for
his reports of his girlfriend's sexual harassment.

                                    II. Discussion
       On appeal, Culton argues that the district court erred in granting summary
judgment. He contends that the district court erred in concluding that Culton had
shown no causal connection between his confronting Branch and the Department's
reassigning him from his armorer's post or its docking his pay. The Department does
not dispute that both claims show an adverse employment action. Culton does not
appeal the remainder of the district court's decision.

       We review de novo the district court's grant of summary judgment. Williams v.
City of Carl Junction, Mo., 480 F.3d 871, 873 (8th Cir. 2007). Summary judgment is
appropriate when there is no genuine issue of material fact and the moving party is
entitled to judgment as a matter of law. Id. (quotations and citation omitted). "The
nonmoving party is entitled to all reasonable inferences that may be drawn from the
evidence but not to inferences that may only be drawn by resorting to speculation."
Id. (quotations and citations omitted).

       There is no direct evidence of a retaliatory motive in this case, and absent such
evidence, we analyze Title VII claims under the burden-shifting framework of
McDonnell Douglas. Gilbert v. Des Moines Area Cmty. Coll., 495 F.3d 906, 914 (8th
Cir. 2007). Under this analytical framework, the plaintiff employee must first show
a prima facie case of retaliation, and "once the plaintiff employee establishes a prima
facie case of [retaliation], the burden shifts to the defendant employer to articulate a
legitimate, nondiscriminatory reason for its actions." Id. And finally, "[i]f the
defendant offers such a reason, the burden shifts back to the plaintiff to put forth

                                          -4-
evidence showing the defendant's proffered explanation is a pretext for unlawful
discrimination." Id.

      To make a prima facie showing of retaliation, Culton must show that: "1) [he]
engaged in protected conduct; 2) a reasonable employee would have found the
challenged retaliatory action materially adverse; and 3) the materially adverse action
was causally linked to the protected conduct." Higgins v. Gonzales, 481 F.3d 578, 589
(8th Cir. 2007).

                                    A. Reassignment
       The district court did not err in granting summary judgment to the Department
with regard to Culton's retaliation claim based on his reassignment from the armorer
position because Culton's prima facie case is lacking proof of causation.

       Bouchard, Culton's supervisor, made the decision to transfer him to a lower
status position before learning that Culton had confronted Branch about Branch's
unwanted advances toward Propst. Culton's efforts to stop the harassment of a co-
worker is an activity that is protected by Title VII, see Ogden v. Wax Works, Inc., 214
F.3d 999, 1007 (8th Cir. 2000) (stating that "[e]mployers may not retaliate against
employees who oppose discriminatory conduct") (quotations and citations omitted);
however, failure to present any evidence that Bouchard was aware of Culton's
protected activities is fatal to Culton's retaliation claim. See Smith v. Riceland Foods,
Inc., 151 F.3d 813, 818 (8th Cir. 1998) (stating that "a causal link between statutorily
protected activity and an adverse employment action 'does not exist if the employer
is not aware of the employee's statutorily protected activity'") (quoting Wolff v.
Berkley Inc., 938 F.2d 100, 103 (8th Cir. 1991). Culton offers nothing beyond
speculation that the Department transferred him in retaliation for his confronting
Branch.




                                          -5-
       Culton attempts to bolster his causation proof by arguing that Branch played a
part in his reassignment. To support his argument, Culton maintains that Branch
supplied some of the information justifying the Department's transfer and did so as
retaliation for his confronting Branch about Propst's allegations. Culton, however,
does not dispute the factual accuracy of anything reported by Branch. Culton also
asserted Branch's intensified work scrutiny constituted another retaliation claim, but
the district court rejected that claim determining that the alleged intensified scrutiny
was not an adverse employment action. Culton did not challenge the district court's
ruling.

        Bouchard did not act illegally when he transferred Culton from the armorer
position. See Rose-Maston v. NME Hosp., Inc., 133 F.3d 1104, 1109 (8th Cir. 1998)
(stating that "Title VII prohibits intentional discrimination based on certain, discreet
[sic] classifications; it does not prohibit employment decisions based on other factors,
such as job performance, erroneous evaluations, personality conflicts, or even
unsound business practices"). Culton's proof does not show Bouchard exercised his
authority to transfer Culton based upon any factor that is impermissible under Title
VII. Therefore, we affirm the district court's grant of summary judgment on this claim
to the Department.

                                    B. Docked Pay
      The district court did not err in granting summary judgment to the Department
with regard to Culton's retaliation claim based on his docked pay. In response to
Culton's claim of retaliation, the Department proffered legitimate, nondiscriminatory
reasons for docking Culton's pay. Culton did not show that the Department's reasons
for docking his pay were pretextual. To defeat summary judgment, Culton needed to
present evidence that would support a finding of pretext; mere justifications of his
actions and denials are not evidence. Grey v. City of Oak Grove, Mo., 396 F.3d 1031,
1035 (8th Cir. 2005).



                                          -6-
       The Department states that it docked Culton's pay because he took unauthorized
sick leave, and Culton does not present any evidence that this reason is pretextual.
Culton alleges that the Department failed to follow its policy when docking his pay
but does not offer any evidence showing that the Department treated him differently
than similarly situated employees. Without such evidence, the Department's failure to
follow the policy in Culton's case is not sufficient evidence of retaliation. See Logan
v. Liberty Healthcare Corp., 416 F.3d 877, 882 (8th Cir. 2005) (stating that "it is a
plaintiff's burden to produce specific, tangible evidence showing a disparity in the
treatment of similarly situated employees") (internal citations and punctuation
omitted). Culton does not offer evidence of disparate treatment. Therefore, Culton has
not shown that the Department's justification for docking his pay was pretextual.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -7-